DETAILED ACTION
1	This action is responsive to the amendment filed on January 02, 2022.
2	The cancellation of claims 2, 11 and 65-67 is acknowledged. Pending claims are 1, 23-28, 57-64 and 68-79.
3	Objection to the claims and the rejection of the claims under 102(a)1, are withdrawn because of the applicant’s amendment.
4	 Claims 1, 23-28, 57-64 and 68-79 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2007/0167936 A1) teaches a method for bleaching (brightening) a hair comprising treating hair with a bleaching and at least one region to be treated is exposed to at least one light pulse (pattern of illumination) (see page 1, paragraph, 0008) to produce a grid pattern (see page 3, paragraph, 0047) and wherein a mask interpose in the path of the light for forming a pattern (see page 2, paragraph, 0046). The closest prior art of record (US’ 936 A1) also teaches a system comprising a holding element for holding hair  (see  Fig. 8 ( head 4) and page 6, paragraph, 0135) and a pattern forming elements (laser 1 include laser diodes 12 and mask positioned between a radiation source and the hair (see page 5, paragraph, 0115 and page 9, paragraph, 0206), wherein the mask is fixed and configured for cooling (see page 9, paragraphs 0206-0207 and figs. 20-21), wherein the mask is a three dimensional mask (see Fig. 21) and the system also comprises a calculating means (computer readable medium) (see page 8, paragraph, 0193 and page 9, paragraphs, 0200-0204). However, the closest prior art of record (US’ 936 A1) does not teach or disclose a method for selective brightening of hair comprising the step of forming at least one pattern of illumination that formed by multiple independently controllable radiation sources as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of a hair brightening formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761